DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shee (US 9372825) in view of Hower (US 2016/0147656).
Regarding claim(s) 1 and 11, Shee teaches:
An apparatus comprising a memory and at least one processor configured to:	Fig. 3 and col. 5, lines 25-59 show that the processor(s) 21 include central processing units (CPUs) of the flash cache storage server 7 and, thus, control the overall operation of the flash cache storage server 7. Global cache 25 may be implemented as a NVSSM such as flash memory.
dynamically partition a global memory of a storage array into one or more cache partitions based on an anticipated activity of one or more input/output (IO) service level (SL) workload volumes; and	    Col. 3, lines 37-56 show allocation of a portion of the global cache to each of multiple storage servers in a network storage system based on the usage pattern of the global cache by each of the multiple storage servers. The size of the portion of the global cache allocated to the each of the multiple storage servers is adjusted accordingly based on the usage pattern. In at least some embodiments, the size of each of the portions is adjusted based on percentage of cache hit and/or a response time for serving the requests of the clients. For each of the portions, a current percentage of cache hit and/or a current response time is monitored, and a percentage of cache hit and/or a response time is projected for various potential sizes of the corresponding portion.
Shee does not explicitly teach, but Hower teaches establish SL cache groups from the partitioned global memory.	[0007] The cache controller provides a cache allocation circuit, which enables cache lines of the shared cache memory to be selectively allocated based on a QoSID of a memory access request received by the cache controller. The cache allocation circuit comprises a minimum mapping bitmask, which maps a QoS class to a minimum partition of the cache lines of the shared cache memory. The minimum partition represents a smallest portion of the shared cache memory that may be allocated to the QoS class. Similarly, the cache allocation circuit also comprises a maximum mapping bitmask, which maps the QoS class to a maximum partition of the cache lines of the shared cache memory. The maximum partition represents a largest portion of the shared cache memory that may be allocated to the QoS class.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache network storage system of Shee with shared cache allocation system/method based on QoS class taught by Hower. The motivation for doing so would have been to improve cache performance by effectively allocating cache lines among corresponding QoS classes. This is taught by Hower in [0025].

Regarding claim(s) 2 and 12, Shee teaches:	
further configured to: receive an IO workload; and analyze one or more SL workload volumes received within the IO workload.	Col. 7, lines 51-55 show that a monitoring tool 46 of the flash cache network storage server 7 monitors the usage pattern of each of the portions 30 by the storage servers.
	
Regarding claim(s) 3 and 13, Shee teaches:
wherein the IO workload includes one or more IO operations, wherein each IO operation includes at least one of: a read request and a write request.	Col. 7, lines 58-65 show that the percentage of cache hit can be defined as the number of cache hits per one hundred (100) read requests. The response time can be defined as the average time taken to complete a response to a request (read or write) from the clients 1.
	
Regarding claim(s) 4 and 14, Shee teaches:
further configured to: determine a current state of the global memory; and identify historical IO patterns of the IO workloads previously received by the storage array.	Col. 8, lines 25-27 show that the monitoring tool 46 determines the percentage of cache hit and the average response time for each of the portions 30 over the predefined time interval, Δt.
	
Regarding claim(s) 5 and 15, Shee teaches:	
further configured to: determine a current state of the global memory; and identify an SL workload usage patterns of the global memory based on a history IO SL workload usage of the global memory.	Col. 8, lines 25-27 show that the monitoring tool 46 determines the percentage of cache hit and the average response time for each of the portions 30 over the predefined time interval, Δt.
	
Regarding claim(s) 6 and 16, Shee teaches:
further configured to: determine a current state of each cache slot of the global memory; and identify an IO operation SL tier usage pattern of each cache slot based on a history of IO SL tier usage of each cache slot, 	Col. 8, lines 25-27 show that the monitoring tool 46 determines the percentage of cache hit and the average response time for each of the portions 30 over the predefined time interval, Δt.
wherein each SL tier corresponds to an expected performance metric related to processing an IO operation of each SL tier by the storage array.	Col. 8, line 43 to col. 9 line 6 show that A user may configure the storage operating system 26 to select a particular size for a portion based on various criteria. For example, the storage operating system 26 may be configured to select a particular size for which (a) the projected percentage of cache hit is higher than the current percentage of cache hit, or (b) the projected response time for the requests from clients 1 is lower than the current response time.


Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shee (US 9372825) and Hower (US 2016/0147656), further in view of Barczak (US 2019/0042386).
Regarding claim(s) 7 and 17, the combination of Shee and Hower does not explicitly teach, but Barczak teaches:
further configured to generate an SL trend model corresponding to the SL tier usage pattern using a machine learning engine configured to process IO workloads using one or more pattern learning techniques such as an inference learning technique.	[0043] shows that the I/O analysis module 212 may use machine learning to identify a new storage configuration 214 estimated to meet performance specifications for an I/O workload. For example, historical trace data for I/O workloads processed using a plurality of storage configurations can be used to train a machine learning model. Thereafter, the I/O analysis module 212 may use the machine learning model and trace data 210 for an I/O workload to identify a new storage configuration 214 estimated to provide increased I/O performance over a current or default storage configuration 206. For example, the trace data 210 may be used to create a feature vector and the machine learning model may then use the feature vector to identify a storage configuration that correlates to the I/O workload. Also, the feature vector may include performance specifications for the I/O workload (e.g., SLA, QoS, and/or IOPS specifications), which can be used by the machine learning model to identify a new storage configuration 214 estimated to meet the performance specifications.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache network storage system of Shee and Hower with the storage stack operation taught by Barczak. The motivation for doing so would have been to improve processing performance of the I/O workload in a storage stack by dynamically reconfiguring storage configuration included in the storage stack. This is taught by Barczak in [0027].
		
Regarding claim(s) 8 and 18, Shee teaches:	
further configured to dynamically partition the global memory into one or more cache banks based on the SL trend model.	Col. 3, lines 37-56 show allocation of a portion of the global cache to each of multiple storage servers in a network storage system based on the usage pattern of the global cache by each of the multiple storage servers. The size of the portion of the global cache allocated to the each of the multiple storage servers is adjusted accordingly based on the usage pattern.	
		
Regarding claim(s) 9 and 19, Shee teaches:		
further configured to use the SL trend model to control usage of each cache slot and/or cache bank by incoming IO operations.	Col. 3, lines 37-56 show allocation of a portion of the global cache to each of multiple storage servers in a network storage system based on the usage pattern of the global cache by each of the multiple storage servers. The size of the portion of the global cache allocated to the each of the multiple storage servers is adjusted accordingly based on the usage pattern.	


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shee (US 9372825), Hower (US 2016/0147656) and Barczak (US 2019/0042386), further in view of George (US 2021/0124508).
Regarding claim(s) 10 and 20, Shee teaches:
establish a time threshold during which each cache slot can be exclusively assigned to cache IO operations associated with any particular SL tier.	Fig. 8 and col. 9, lines 15-30 show that the first portion 31 allocated to the first storage server has a size of 0.6 Terabytes (TB), a cache hit of 50% and an average response time of 2 ms, for a period of time, Δt. From the graphs 37 and 38, it can be seen that for a size of 0.8 TB, the percentage of cache hit of the first portion 31 increases to 60 and the response time decreases to 1.5 ms. That is, the performance of the first storage server increases when the first portion 31 is adjusted to 0.8 TB from 0.6 TB.
The combination of Shee, Hower and Barczak does not explicitly teach, but George teaches further configured to: dynamically assign each cache slot to cache IO operations of a particular SL tier by modifying metadata of each cache; and 	[0073] shows that the least relevant page allocator 110c is configured to allocate the least relevant page to the first application 150a, and to update the cache metadata and the page lookup table of the first application 150a and the second application 150b based on the allocation and deallocation using the cache metadata and page lookup table updater 110d.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache network storage system of Shee, Hower and Barczak with the storage stack operation taught by Barczak. The motivation for doing so would have been to reduce metadata for a backing store by at least one allocation granularity on zone basis, global mappings for the process into the flash page, handling multiple processes, and/or handling allocation information for each process. This is taught by George in [0026]. In addition, use of a cache metadata is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a cache storage system, a known device for use in memory systems, in order to obtain the result of being able to provide efficient management of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133